     Case 1:19-cv-02799 Document 1 Filed 09/30/19 USDC Colorado Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-2799

STACY FORD,

Plaintiff,

v.

LIBERTY MUTUAL INSURANCE COMPANY,

Defendant.


                                  NOTICE OF REMOVAL


         Defendant Liberty Mutual Insurance Company (“Defendant”), by and through its

undersigned counsel, Lewis Roca Rothgerber Christie LLP, pursuant to 28 U.S.C. §§ 1332,

1441 and 1446, hereby gives notice of the removal of this action from the District Court,

Boulder County, State of Colorado, to the United States District Court for the District of

Colorado. In support of said removal, Defendant states as follows:

                                      INTRODUCTION

         1.    On or about September 9, 2019, Plaintiff initiated this action by filing her

Complaint in the District Court for Boulder County, State of Colorado, Case No.

2019CV30863 (“State Action”). See Pltf’s Compl., attached as Exhibit A.

         2.    Plaintiff’s Complaint asserts two claims for relief against Defendant: Breach

of Contract and Violation of C.R.S. §§ 10-3-1115 and 1116.




109245295.1
    Case 1:19-cv-02799 Document 1 Filed 09/30/19 USDC Colorado Page 2 of 8




         3.   This action arises out of Plaintiff’s demand for underinsured motorist coverage

as a result of an automobile accident that allegedly occurred on September 22, 2017. See Ex.

A, ¶¶ 3-15.

                           COMPLIANCE WITH THE RULES

         4.   All procedural requirements related to the removal of this action have been

satisfied.

         5.   On September 10, 2019, Plaintiff served Defendant with a Summons and copy

of Plaintiff’s Complaint. See Return of Service, attached as Exhibit B.

         6.   This Notice of Removal is filed within thirty (30) days of the receipt by

Defendant of the Summons and Complaint and is, therefore, timely pursuant to 24 U.S.C.

§§ 1441 and 1446(b).

         7.   Concurrent with this Notice of Removal, Defendant is filing a Notice of Filing

of State Court Records pursuant to 28 U.S.C. § 1446(a) and D.C.Colo.LCivR 81.1. This

includes a true and correct copy of the state court docket, which includes all state court

pleadings, motions and other papers known to have been served on Defendant.

         8.   Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of Plaintiff’s

Summons (attached as Exhibit C) and Complaint (Exhibit A) is attached to this Notice of

Removal.

         9.   Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

served upon counsel for Plaintiff.




                                             -2-
109245295.1
     Case 1:19-cv-02799 Document 1 Filed 09/30/19 USDC Colorado Page 3 of 8




         10.   Pursuant to 28 U.S.C. § 1446(d), Defendant will file a Notice of Filing of

Notice of Removal in the pending State Action, Case No. 2019CV30863, Boulder County

District Court, State of Colorado. A copy of the Notice of Filing of Notice of Removal is

attached hereto as Exhibit D.

         11.   Pursuant to D.C.Colo.LCivR 81.1, Defendant states that no hearings or

motions are pending, nor has any trial been set in the State Action.

         12.   Pursuant to Fed.R.Civ.P. 81(c), Defendant will present its defenses by

pleading at the time prescribed therein, and specifically reserves its right to assert all

defenses, including those defenses under Fed.R.Civ.P. 12(b).

         13.   Venue is proper in the District of Colorado because this District embraces the

location where the State Action is pending. See 28 U.S.C. § 1446(c).

                                DIVERSITY JURISDICTION

         14.   Plaintiff’s Complaint asserts claims over which this Court has jurisdiction

pursuant to 28 U.S.C. § 1332 because: (a) the parties are citizens of different states, and

(b) the amount in controversy exceeds $75,000.

A.       THE PARTIES ARE CITIZENS OF DIFFERENT STATES

         15.   Plaintiff Stacy Ford is a citizen of Colorado who resides at 900 Mountain

View Avenue, #115, Longmont, Colorado 80501. See Ex. A, ¶ 1 & p. 6. In addition to

Plaintiff’s Complaint, available public records confirm that Plaintiff maintains a Colorado

driver’s license and has licensed and registered vehicles in Colorado to her home in

Longmont, Colorado. Further, Plaintiff maintains a cosmetologist license in Colorado,


                                              -3-
109245295.1
     Case 1:19-cv-02799 Document 1 Filed 09/30/19 USDC Colorado Page 4 of 8




license no. 34213. In short, available public records confirm that Plaintiff is domiciled in

Longmont, Colorado and is a Colorado citizen.

         16.   Defendant Liberty Mutual Insurance Company is a citizen of the State of

Massachusetts. Defendant is incorporated under the laws of the State of Massachusetts and

maintains its principal place of business in Boston, Massachusetts. See 28 U.S.C. §

1332(c)(1) (“a corporation shall be deemed to be a citizen of every State and foreign state by

which it has been incorporated and of the State or foreign state where it has its principal

place of business…”).

         17.   For purposes of federal diversity jurisdiction, the parties are completely

diverse.

B.       THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

         18.   While not waiving Defendant’s right to contest the issue, Plaintiff seeks a

monetary judgment in excess of $75,000, exclusive of interest and costs.

         19.   “If removal of a civil action is sought on the basis of the jurisdiction conferred

by section 1332(a), the sum demanded in good faith in the initial pleading shall be deemed to

be the amount in controversy.” 28 U.S.C. § 1446(c)(2).

         20.   In determining the amount in controversy, a court may look to the object

sought to be accomplished by the plaintiff’s complaint. Ronzio v. Denver & R.G.W.R. Co.,

116 F.2d 604, 606 (10th Cir. 1940). “The test for determining the amount in controversy is

the pecuniary result to either party which the judgment would produce.” Id.; see also,

McPhail v. Deere & Company, 529 F.3d 947, 954 (10th Cir. 2008) (finding that the sum for


                                             -4-
109245295.1
    Case 1:19-cv-02799 Document 1 Filed 09/30/19 USDC Colorado Page 5 of 8




the amount in controversy can be either the value of what plaintiff seeks or what defendant

may lose.)

         21.   When a defendant seeks federal court adjudication, the defendant’s amount in

controversy allegation should be accepted when not contested by the plaintiff or questioned

by the court. Dart Cherokee Basin Operating Company, LLC v. Owens, 135 S.Ct. 547, 553

(2014). A defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold. Id. at 554. A notice of removal

may be filed within thirty days after receipt by the defendant, through service or otherwise,

of . . . other paper from which it may first be ascertained in the case is one which is or has

become removable.” 28 U.S.C. § 1446(b)(3). Information relating to the amount in

controversy in the record of the state proceeding, or in response to discovery, shall be treated

as an “other paper.” 28 U.S.C. § 1446(c)(3)(A).

         22.   Pursuant to C.R.C.P. 8(a), each pleading containing an initial claim for relief

in a civil action “shall be accompanied by a completed Civil Cover Sheet in the form and

content of Appendix to Chapters 1 to 17, Form 1.2 (JDF 601), at the time of filing.” The

Civil Case Cover Sheet requires a plaintiff to categorize the relief sought as either being

more or less than $100,000 and must be filed with each pleading containing an initial claim

for relief and shall be served on all parties along with the pleading. See C.R.C.P. at Form

JDF 601.

         23.   Here, in the State Action, Plaintiff’s counsel filed a Civil Case Cover Sheet in

which Plaintiff confirms that she seeks “a monetary judgment for more than $100,000


                                             -5-
109245295.1
    Case 1:19-cv-02799 Document 1 Filed 09/30/19 USDC Colorado Page 6 of 8




against another party, including any penalties or punitive damages, but excluding attorney

fees, interest and costs . . .” See Exhibit E, State Court Civil Case Cover Sheet.

         24.    The “[Civil Case Cover Sheet] is at least properly considered an ‘other paper’

under § 1446(b)(3).” See Paros Properties, LLC v. Colorado Casualty Insurance Co., 835

F.3d 1264, 1272-1273 (10th Cir. 2016). As the Tenth Circuit Court of Appeals has

concluded:

                 . . . at least one federal district judge in Colorado has determined that
         the cover sheet is notice that starts the removal clock. See Henderson v.
         Target Stores, Inc., 431 F. Supp. 2d 1143, 1144 (D. Colo. 2006) (civil cover
         sheet is an ‘other paper’ that put the defendant on notice that the amount in
         controversy exceeded $75,000). We think that view is sound. There is no
         ambiguity in the cover sheet. And we see no reason not to credit an assertion
         by an officer of the court on a matter of significant consequence in the state
         proceeding (whether or not simplified procedures will apply).

         25.    Further, pursuant to C.R.S. § 10-3-1115 and 1116, Plaintiff demands statutory

damages, including “reasonable attorney’s fees, costs and two times the covered benefits.” See

Ex. A, ¶ 34; See, e.g., Washington v. Am. Family Mut. Ins. Co., No. 12-cv-02229-REB-KLM,

2013 WL 1412327 (D. Colo. March 18, 2013) (finding that a plaintiff’s claim for statutory

damages under C.R.S. § 10-3-1116, including attorneys’ fees, was sufficient for establishing the

amount in controversy for purposes of removal); Cox v. Lincoln Nat’l Life Ins. Co., No. 10-cv-

02544-CMA-MEH, 2010 WL 5129536, *4 (D. Colo. Dec. 9, 2010) (the amount in controversy

was satisfied when the plaintiff alleged that defendant was required to pay her $40,000 in

insurance benefits and also asserted a claim for double damages under C.R.S. § 10-3-1116).




                                               -6-
109245295.1
    Case 1:19-cv-02799 Document 1 Filed 09/30/19 USDC Colorado Page 7 of 8




         26.   Based on the foregoing, the jurisdictional amount in controversy exceeds

$75,000.00, exclusive of interest and costs, and therefore, this action may properly be

removed to this Court pursuant to 28 U.S.C. §§ 1441 and 1446.

         27.   Accordingly, this Court has original jurisdiction over this action pursuant to

28 U.S.C. § 1332.

         WHEREFORE, Defendant Liberty Mutual Insurance Company requests that the

action now pending in the District Court, Boulder County, Case No. 2019CV30863, be

removed therefrom to this Court and that all further proceedings be heard in this Court.

               Respectfully submitted this 30th day of September, 2019.

                                            LEWIS ROCA ROTHGERBER CHRISTIE LLP


                                            s/ Brian J. Spano
                                            Brian J. Spano, Esq.
                                            1200 17th Street, Suite 3000
                                            Denver, CO 80202
                                            Phone: (303) 623-9000
                                            E-mail: bspano@lrrc.com

                                            Attorneys for Defendant
                                            Liberty Mutual Insurance Company




                                             -7-
109245295.1
    Case 1:19-cv-02799 Document 1 Filed 09/30/19 USDC Colorado Page 8 of 8




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of September 2019, a true and correct copy of the
foregoing NOTICE OF REMOVAL was filed via the CM/ECF system and was served
upon the following:

R. Jerome Aquino, Esq.
Timothy L. Fields, Esq.
Bethany A. Pribila Esq.
Pribila, Aquino & Fields, PC
628 North Weber Street
Colorado Springs, Colorado 80903
(719) 473-1238
jaquino@pribila.com
tfields@pribila.com
bpribila@pribila.com

Attorneys for Plaintiff Stacy Ford


                                                   s/ Brian J. Spano
                                                   Brian J. Spano, Esq.




                                            -8-
109245295.1
